Citation Nr: 0619992	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease with spondylosis of the cervical spine.

3.  Entitlement to service connection for residuals of a left 
shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from January 1975 to July 
1975 from May 1984 to March 1987 and from December 1990 to 
April 1991.  The veteran had additional service in the 
Reserves.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
present in active service and is not otherwise shown to be 
related to active service.

2.  Degenerative disc disease with spondylosis of the 
cervical spine was not present in active service and is not 
otherwise shown to be related to active service.

3.  Residuals of a left shoulder strain were not present in 
active service and are not otherwise shown to be related to 
active service.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Degenerative disc disease with spondylosis of the 
cervical spine was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Residuals of a left shoulder strain were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2003 and March 2006 that told him what was necessary 
for his claims to be granted.  With regard to elements (2) 
and (3), the Board notes that the RO's March 2003 and March 
2006 letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2006 letter asked the appellant to tell VA 
about any other evidence that he thought would support his 
claim and to submit any evidence that he had in his 
possession.  The Board finds that the requirements of the 
fourth notice element have been met.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained some service medical records, private treatment 
records, and provided the veteran with a VA examination.  The 
veteran testified at a personal hearing.  He has not 
indicated that there is additional evidence available that is 
obtainable.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
his back, neck, and shoulder disabilities because there is no 
evidence of pertinent disability in active service or for 
several years following active service.  The veteran has been 
diagnosed with degenerative disc disease of the lumbar and 
cervical spine, and a left shoulder disability but there is 
no evidence that the veteran suffered from this disability 
while in service, or that the current disability is related 
to service.  Thus, while there is evidence of current 
treatment, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any findings in service, any opinion relating this 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

There is no indication of a back, neck, or shoulder 
disability during active service.  The veteran underwent a 
periodic examination for the Air Force Reserves in February 
1993 that did not indicate any disability of the back, neck, 
or shoulder.  A periodic Air Force Reserves examination in 
June 1997 showed that the veteran was diagnosed and treated 
for a herniated disc in 1995.  This was 4 years after the 
veteran left active service in 1991.  There is no indication 
in the service medical records of any back, neck, or shoulder 
disability prior to January 1995.

The veteran has asserted that he injured his back, neck, and 
shoulder in service, specifi8cally while lifting patients and 
stretchers during his service in the Persian Gulf in 1990 and 
1991.  The veteran submitted a statement from his commanding 
officer in service, Major Rodney Laster, who stated that the 
veteran did lift patients and stretchers and that it was 
physically demanding work.  The veteran testified that he 
injured his back, neck, and shoulder in service.  The veteran 
submitted several medical opinions in support of his claims.  
A statement from Dr. Stephen J. Chiarello indicated that he 
treated the veteran for back and shoulder disabilities from 
1995 to 2000 and that the veteran indicated his disabilities 
were due to Gulf War service.  Dr. Chiarello indicated that 
the veteran's lifting and bending while carrying patients and 
stretchers in service contributed to his underlying 
degenerative changes.  The veteran also submitted a statement 
from Dr. Thomas Dunn indicating that it is medically 
reasonable and probably that the veteran's lifting and 
carrying heavy loads in service contributed to an aggravation 
of underlying degenerative changes.

Private treatment records from Dr. Chiarello and Dr. Dunn, 
however, indicate that the veteran's disability began in 
1995, and Dr. Dunn treated the veteran for injuries the 
veteran suffered at work as a school teacher.  In 2000 the 
veteran was involved in an incident with a microwave oven 
fire where he was injured, and also a collision with a 
student.. The veteran filed for disability based on these 
injures suffered at school, and Dr. Dunn offered his opinion 
that these incidents had caused the veterans back, neck, and 
shoulder disabilities.  An independent examination by Dr. 
Mark Kabins, condecuted in November 2000, indicated that the 
veteran initially injuried his back in 1995 and that he 
subsequently aggravated it.  There is no indication of an 
injuriy prior to 1995.  Records from Dr. Michael P. Horan and 
Dr. Chiarello indicate that the veteran was first injured in 
1995.

The veteran was provided a VA examination in July 2003.  The 
veteran told the examiner that his back, neck, and shoulder 
disabilities were related to his service in the Gulf War.  
The examiner diagnosed the veteran with lumbar and 
paracervical myospasms, and with status post left shoulder 
strain.  There was no etiology noted other than the veteran's 
own report that the disabilities were related to Gulf War 
service.

The veteran has back, neck, and shoulder disabilities but 
there is no medical evidence of a similar disability during 
active service.  The veteran left active service in 1991, and 
a 1993 periodic examination did not indicate any complaints 
or diagnosis of any back, neck, or shoulder disability.  The 
July 1997 periodic examination indicated the veteran had a 
herniated disc in 1995.  Records from Dr. Dunn, Dr. 
Chiarello, and Dr. Horan indicate that the veteran first 
began complaining of back pain in1995 and that he was injured 
at work in 2000 and his current back, neck, and shoulder 
disabilities are related to his 1995 herniated disc and his 
work injuries suffered in 2000.  Dr. Dunn and Dr. Chiarello 
did provide opinions that the veteran's disabilities are 
related to service, but there is no indication that these 
doctors reviewed the service medical records.  Additionally, 
the opinions from Dr. Dunn and Dr. Chiarello are contradicted 
but their own medical records which show the veteran's 
disabilities beginning in 1995 and being related to a 2000 
work-related injury.  The Board finds that very little weight 
should be given to the opinions form Dr. Dunn and Dr. 
Chiarello in light of the clear evidence showing a disc 
herniation in 1995, and a work-related injury in 2000, and 
given that neither doctor reviewed the service medical 
records.  When offering their opinions to VA, neither doctor 
referenced the veteran's 1995 disc herniation or his 2000 
work-related injuries.  These omissions tend to make the 
opinions less credible.  The veteran believes that his 
disabilities are related to service, but as a lay person, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board declines to obtain as nexus opinion as 
outlined above because any opinion, in the absence of 
corroborating service medical records, would be entirely 
speculative.  There is no credible indication in the medical 
records of a link to service for a back, neck, or shoulder 
disability and therefore, the Board finds that service 
connection for these disabilities is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for these disabilities is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.






ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative disc 
disease with spondylosis of the cervical spine is denied.

Entitlement to service connection for residuals of a left 
shoulder strain is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


